Citation Nr: 0403587	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-10 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for loss of hair.

4.  Entitlement to service connection for bleeding gums.

5.  Entitlement to service connection for thalassemia.

6.  Entitlement to service connection for depression.

7.  Entitlement to a higher initial rating for status post 
left knee arthroscopy.

8.  Entitlement to a higher initial rating for chronic 
fatigue syndrome.

9.  Entitlement to a higher initial rating for plantar 
keratoses of both feet.

10.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

In August 1999, the RO denied the claim of service connection 
for a low back disability, rashes, loss of hair, aching 
joints, bleeding gums, and blood disease.  The RO also 
granted service connection for a left knee disability and 
chronic fatigue syndrome, but denied a total rating based on 
individual unemployability.  In August 2000, the veteran 
filed a Notice of Disagreement with the issues of the low 
back, left knee, chronic fatigue syndrome, rashes, loss of 
hair, aching joints, a blood disease, and a total rating 
based on individual unemployability.  At that time, the 
veteran also initiated claims of entitlement to service 
connection for feet, ulcers, headaches, vaginitis, allergies 
and depression.

By a December 2001 rating action, the RO granted service 
connection for a skin disorder, vaginitis, plantar keratoses, 
and rhinitis.  The RO continued to deny the claim of service 
connection for a low back disability, loss of hair, 
fibromyalgia, bleeding gums, depression, thalassemia trait, 
and the claim for unemployability.  The RO also issued an 
initial denial of the claim of service connection for stomach 
problems, headaches, Epstein Barr.  That same month, the RO 
issued a Statement of the Case which addressed the issues of 
the low back disorder, loss of hair, fibromyalgia, bleeding 
gums, thalassemia, rating of the left knee, rating of chronic 
fatigue syndrome, and a total rating based on individual 
unemployability.  Our initial review finds that in January 
2002, the veteran submitted a notice of disagreement to all 
issues that the RO decided in December 2001.  Therefore, the 
matters of service connection for stomach problems, 
headaches, Epstein Barr, and higher initial ratings for a 
skin disorder, vaginitis and allergic rhinitis are pending 
since 38 C.F.R. § 19.26 requires the issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Initially, noncompensable ratings were assigned for the left 
knee disability and plantar keratoses.  By rating action of 
July 2002, the RO assigned each disability an increased 
rating of 10 percent.  As a 10 percent evaluation is not the 
maximum rating available for either one of these 
disabilities, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).  

In light of the fact that the claim for an increased rating 
for a left knee disability, chronic fatigue syndrome and 
plantar keratoses are on appeal following the initial rating 
assigned for this disability, the issues have been 
characterized as such on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO issued a Statement of the Case in July 2002 which 
addressed the issues of service connection for depression and 
an increased rating for plantar keratoses.  The RO issued a 
letter, which referenced these two issues, in August 2002.  
In September 2002, the veteran referred to the August 2002 
letter indicating that the matters were on appeal.  
Therefore, the Board accepts this written statement as a 
timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302 (2003).

It appears that the veteran has raised the issue of an 
earlier effective date.  See VA Form 21-4138, dated February 
22, 2002.  However, the veteran did not specify which 
disability should have been assigned an earlier effective 
date.  In the September 2002 letter to the RO, the veteran 
raised the issues of service connection for sarcoidosis and 
rheumatoid arthritis.  Currently, these matters are not 
before the Board.  Therefore, they are referred to the RO.

Except for the issue of service connection for depression, 
the remaining issues are REMANDED to the RO via the Veterans 
Benefits Administration Appeals Management Center (VBA AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  The veteran's service included a period of duty in the 
Persian Gulf in 1990-91. 

2.  There is competent evidence dating the onset of the 
veteran's depression to her active period of service and her 
service-connected chronic fatigue syndrome.

3.  Fibromyalgia is attributable to the veteran's service.


CONCLUSIONS OF LAW

1.  Depression was incurred during the veteran's active 
period of service.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Fibromyalgia is a qualifying chronic disability, which is 
presumed to have been incurred as a result of service in the 
Persian Gulf.  38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claims of service 
connection for depression and fibromyalgia with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2003).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest- (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
	(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multi symptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) 
Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. 
§§ 1117, 1118 (Effective and Applicability Provisions) (West 
2002).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of  the appellant's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 (2003).

A.  Depression

The service and post-service records document the diagnosis 
of and treatment for depression.  Therefore, the medical 
evidence in this case demonstrates that the veteran suffers 
from the disability that she claims is service-connected.  
The Board also finds that there is competent evidence linking 
the veteran's depression to her service-connected chronic 
fatigue syndrome.

Chronic fatigue syndrome was diagnosed during the veteran's 
active period of service.  By rating action of August 1999, 
service connection for chronic fatigue syndrome was 
established.  According to a Medical Board report of 1998, 
the onset of the veteran's depression dates back to 1991.  
The Medical Board clearly stated that the condition did not 
pre-exist the veteran's service and was incurred during 
active service.  It was also found that the depression was 
precipitated by stress associated with chronic fatigue 
syndrome.  

The opinions noted in the veteran's post-service treatment 
records are consistent with the finding of the Medical Board.  
For instance, a temporary retired disability list examination 
was conducted in June 2000, and the examiner noted chronic 
fatigue syndrome with associated depression.  On a VA 
examination conducted in December 2000, the examiner 
associated the veteran's depressed mood with her physical 
problems.  Also, a June 1999 VA examination report indicates 
a reported history of depression related to physical 
problems.  

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
depression have been met, the appeal is granted.  

B.  Fibromylagia

In a July 1999 statement provided to the Social Security 
Administration (SSA), the veteran's physician reported 
diagnoses of chronic fatigue syndrome and fibromyalgia, and 
stated that there were questions as to whether the veteran 
could have Gulf War Syndrome.  The Board does note that the 
veteran's DD Form 214 shows that she served in Southwest Asia 
during the Persian Gulf War.  Further, on general medical and 
neurological VA examinations conducted in December 2000, the 
examiners stated that the veteran had fibromyalgia.  In a 
September 2002 letter, the veteran's private physician did 
report treating the veteran for fibromyalgia and rheumatoid 
arthritis.  

The evidence of record shows that the veteran served on 
active duty in Southwest Asia in support of the Persian Gulf 
War.  The evidence also shows that although the veteran is 
service connected for chronic fatigue syndrome, she has also 
been diagnosed with fibromyalgia.  The evidence suggests that 
the veteran's symptoms wax and wane.  Her symptoms have 
required treatment by a physician and she has received 
medications for her complaints and she has been awarded a 40 
percent evaluation for her service-connected chronic fatigue 
syndrome.  

Based on review of the evidence of record and resolving doubt 
in the veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for fibromyalgia, 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.


ORDER

Entitlement to service connection for depression is granted.  
Entitlement to service connection for fibromyalgia is 
granted.  




REMAND

The service medical records document an injury to the lower 
back that the veteran sustained during a slip and fall 
accident in 1991.  The records also show that she complained 
of back pain in January 1999.  Post-service records, dating 
back to 1999, reflect the veteran's complaints of low back 
pain and a finding of lumbar strain.  Although the veteran 
was afforded a dental examination in June 1999, an opinion 
regarding her complaints of bleeding gums has not been 
secured.  Further, on VA examinations conducted in July 1999 
and December 2000 to evaluate the veteran's hair loss, the 
examiners stated that the problem was inactive and 
recommended that the veteran return when the condition is in 
its active state.  However, it does not appear that 
arrangements have been made to secure such an examination.  
Also, there are medical records indicating a diagnosis or 
history of thalassemia.  

Although VA examinations were conducted in connection to some 
of the claims on appeal, the requisite nexus opinions were 
not provided, including those concerning Persian Gulf War 
Syndrome.  The evidence of record is insufficient to decide 
the issue of service connection with any certainty and since 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Further, reviews of the examination reports indicate that the 
examiners did not address specific criteria used to rate 
these disabilities.  For instance, the veteran's plantar 
keratoses are rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2003).  However, in July 2002, 
VA revised the criteria for evaluating skin disorders.  See 
38 C.F.R. § 4.118.  The revised version of 38 C.F.R. § 4.118 
includes Diagnostic Code 7824, which contemplates diseases of 
keratinization, including palmoplantar keratoderma.  

In developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Also, with regard to the orthopedic disabilities 
on appeal, it is noted that there are the additional 
considerations outlined by the United States Court of Appeals 
for Veterans Claims (Court) in the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran is entitled to a complete 
VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  Therefore, the veteran 
should be afforded all pertinent examinations to determine 
the nature, etiology and severity of each condition that the 
veteran claims is service-connected.  

The veteran has reported that she receives benefits from the 
Social Security Administration (SSA), and has submitted 
documentation of the award.  However, the RO did not request 
her SSA records. 

As the matter of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
the other issues that are the subject of this remand, the 
Board will defer that issue until the development of that 
issue is completed.  The Court has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

In January 2002, the veteran submitted a Notice of 
Disagreement with respect to all issues in the December 2001 
rating decision.  Therefore, the matters of service 
connection for stomach problems, headaches, Epstein Barr, and 
higher initial ratings for a skin disorder, vaginitis and 
allergic rhinitis have been technically pending since the 
veteran's notice of disagreement in January 2002.  When there 
has been an initial RO adjudication of a claim and an NOD has 
been filed as to its denial, the appellant is entitled to a 
statement of the case (SOC), and the RO's failure to issue an 
SOC is a procedural defect requiring remand.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  She must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of this notification must be incorporated 
into the claims file. 

2.  The VBA AMC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  Once 
obtained, the records should be 
associated with the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
VBA AMC.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the appellant and (a) 
identify the specific records the VBA AMC 
is unable to obtain; (b) briefly explain 
the efforts that the VBA AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The veteran should be afforded 
comprehensive examinations to determine 
the nature and etiology of the veteran's 
loss of hair, bleeding gums and 
thalassemia.  It is imperative that each 
physician designated to examine the 
veteran review the evidence in her claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  All examiners must offer an 
opinion whether it is at least as likely 
as not that the disabilities are related 
to the veteran's period of military 
service, to include due to an undiagnosed 
illness related to Persian Gulf War 
service.  Each opinion must be supported 
by a through complete rationale based on 
sound medical principles.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of her low back 
disorder and the severity of her service-
connected left knee disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  Such tests as the examining 
physician deems necessary should be 
performed.  The orthopedic examiner 
should also be asked to provide an 
opinion as to whether it is as likely as 
not that the veteran's current low back 
disorder, if any, is related to her 
service.  

As the left knee disability, the 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  The examiner should 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  

5.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature and severity of her service-
connected plantar keratoses and chronic 
fatigue syndrome.  The claims folder must 
be made available to the examiner for 
review before the examination. Such tests 
as the examining physician deems 
necessary should be performed.  The 
examiner should state the findings in 
terms of the applicable rating criteria 
used to rate plantar keratoses and 
chronic fatigue syndrome.  

6.  The VBA AMC should also issue a 
statement of the case addressing service 
connection for a stomach disorder, 
headaches, Epstein Barr, and higher 
initial ratings for rhinitis, a skin 
disorder and vaginitis.  The veteran and 
his representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2003).

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.   If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



